Title: Henry Knox to Tobias Lear, 25 July 1793
From: Knox, Henry
To: Lear, Tobias



Dear Sir.
[Philadelphia] July 25th 1793.

Please to submit to the President of the United States, the enclosed Letter from the Governor of Virginia dated 17th inst: together with Col. Steele’s report to the Executive of Virginia, on his return from a visit to the district of Kenawa—&c.—and some letters from Norfolk, relatively to a request from the British Consul for the passport from the French Admiral, to several British vessels ready for sailing. Yours Sincerely

H. Knox

